 

NYLAG

New York @M% Legal Assistance Group

January 13, 2020
By ECF

Honorable Naomi Reice Buchwald
United States District Court
Southern District of New York
500 Pearl St.

New York, NY 10007-1312

Re: Williams v. Equitable Acceptance Corp., 18-cv-7537
Dear Judge Buchwald:

The parties to the above-captioned action write jointly following the December 9
oral argument on defendant Equitable Acceptance Corporation’s motion to
dismiss. Following discussions before Your Honor relating to potential settlement, and
Your Honor’s representation that the Court would refrain from issuing a decision on the
motion for a short period to facilitate further settlement discussions, the parties have A
engaged in preliminary settlement discussions. We believe judicial assistance would help referral
facilitate a possible settlement, and respectfully request a referral to a magistrate judge for tore la-e_e-—
such a conference.

The parties respectfully request a stay of litigation for 30 days to permit these A | ip heb
further settlement discussions, request that the Court continue to hold its decision on th¢ ">

motion to dismiss during that period, and request that the Court schedule a status fy Febru
conference at the conclusion of that period. Ab, 2020 at
Mf am

Respectfully Submitted,

LE
/s/f Danielle Tarantolo

Danielle Tarantolo ured;
Jessica Ranucci
NEw YORK LEGAL ASSISTANCE GROUP AS
7 Hanover Square [sro
New York, NY 10004
(212) 613-5000
dtarantolo@nylag.org

7 Hanover Square, New York, NY 10004 = :212.613.5000 = f:212.750.0820 _ nylag.org
 

 

/s/ Jonathan Oblak
Jonathan Oblak
Stephen Schweizer
Anna Deknatel
QUINN EMANUEL URQUHART
& SULLIVAN, LLP
51 Madison Avenue, 22nd Floor
New York, NY 10010
(212) 849-7199
jonoblak @quinnemanuel.com

Counsel for Plaintiffs

/s/ Gregory Joseph
Gregory P. Joseph (gjoseph @jha.com)
Sandra M. Lipsman (slipsman @jha.com)
Gila S. Singer (gsinger@ jha.com)
JOSEPH HAGE AARONSON LLC
485 Lexington Avenue, 30th Floor
New York, New York 10017
(212) 407-1200

Counsel for Defendant Equitable Acceptance
Corporation

 
